     Case 2:21-cv-01010-PA-PD Document 24 Filed 08/05/21 Page 1 of 2 Page ID #:116
                                                                                             JS-6

      Eric D. Ridley [SBN 273702]
1
      Law Offices of Eric Ridley
2     567 W. Channel Islands Blvd. #210
      Port Hueneme, CA 93041
3     (805) 244-5291 voice
      (888) 953-3884 facsimile
4
      ridley.eric@gmail.com
5
      Attorney for Plaintiff, CRAIG SCHMITMAN
6

7

8                                    UNITED STATES DISTRICT COURT

9                         CENTRAL JUDICIAL DISTRICT OF CALIFORNIA
10

11
      CRAIG SCHMITMAN, a natural person;                      Case No.: 2:21-cv-1010
12

13
                      Plaintiff,
                                                              ORDER OF DISMISSAL OF ENTIRE
14    vs.                                                     ACTION

15    CHARLES BUXTON GATES, a natural
16    person; BEVERLY AND COMPANY, Inc; and
      DOES 1-10, and each of them, inclusive,
17

18                    Defendants

19

20
            The parties, Plaintiff CRAIG SCHMITMAN and Defendants CHARLES BUXTON
21
       GATES and BEVERLY AND COMPANY, Inc., through their respective attorneys, hereby
22

23     stipulate as follows:

24                  1.         Plaintiff’s entire complaint against Defendants CHARLES BUXTON
25
       GATES and BEVERLY AND COMPANY, Inc., is hereby dismissed with prejudice; and
26
                    2.         All parties shall bear their own attorneys’ fees and costs.
27

28
                                                          1

                  STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION
     Case 2:21-cv-01010-PA-PD Document 24 Filed 08/05/21 Page 2 of 2 Page ID #:117




1      IT IS SO STIPULATED.
2
                8/4/2021
3      DATED: ______________                        LAW OFFICE OF ERIC RIDLEY
4

5                                                  By ___/s/ Eric D. Ridley ____
                                                   Eric D. Ridley
6
                                                   Attorneys for Plaintiff,
7                                                  CRAIG SCHMITMAN

8

9

10             8/3/2021
       DATED: __________________                    LAW OFFICE OF MICHAEL P NEWMAN
11

12
                                                   By ______________________
13                                                 Michael Paul Newman
14
                                                   Attorneys for Defendants,
                                                   CHARLES BUXTON GATES and BEVERLY
15                                                 AND COMPANY, Inc.
16

17
                                                   ORDER

18
          Based on the foregoing Stipulation of Counsel, IT IS HEREBY ORDERED THAT this
19
       action is dismissed in its entirety with prejudice.
20

21
          IT IS SO ORDERED.
22

23                                                           _______________________________
          DATED: August 5, 2021                                       Percy Anderson
24                                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                        2

                  STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION
